Citation Nr: 0428107	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  00-14 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent from July 1, 1998 to August 31, 2000, and in excess 
of 20 percent from November 1, 2000, for postoperative 
residuals of a right knee injury

2.  Entitlement to an initial compensable evaluation from 
December 5, 1992 to February 20, 1994, and an initial 
evaluation in excess of 20 percent from February 21, 1994, 
for left rotator cuff tendinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
December 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In a March 1997 rating decision, the RO granted service 
connection for residuals of a left rotator cuff tendinitis, 
evaluated as noncompensable, effective from December 5, 1992, 
and evaluated as 10 percent disabling effective from February 
21, 1994.  In April 1997, the veteran submitted a statement 
wherein he disagreed with the initial staged ratings that 
were assigned for his left shoulder disability.  Thereafter, 
in a June 1998 statement, which was received by the RO in 
August 1998, the veteran again made reference to the level of 
disability that had been assigned for his left shoulder.  By 
an August 1999 rating decision, the RO continued the initial 
10 percent evaluation assigned for this disability.  The RO 
sent the veteran a letter to this effect in August 1998, 
along with a copy of the August 1998 rating decision and 
notice of his appellate rights.  In March 2000, the veteran 
submitted a statement that contested that determination.  In 
April 2000, the RO furnished the veteran a statement of the 
case; and in July 2000, the RO received the veteran 
substantive appeal.  By a subsequent rating decision dated in 
June 2002, the RO found clear and unmistakable error in its 
prior rating decisions and assigned a 20 percent evaluation 
for the veteran's left rotator cuff tendinitis, effective 
from February 21, 1994.  A supplemental statement of the case 
was thereafter furnished to the veteran in June 2002, which 
addressed the initial staged ratings that were assigned 
following the original grant of service connection for the 
veteran's residuals of a left rotator cuff tendinitis.

In an August 1999 rating decision, the RO granted the veteran 
a temporary total disability evaluation pursuant to the 
provision of 38 C.F.R. § 4.30, based on a period of 
convalescence from May 20, 1998 to June 30, 1998.  By that 
same rating decision, RO denied an increased evaluation in 
excess of 10 percent for the veteran's service-connected 
right knee disorder and, in effect, restored the 10 percent 
evaluation from July 1, 1998, on the date following the 
termination of the temporary total evaluation.  See 38 C.F.R. 
§ 4.30 (2003).  In March 2000, the veteran filed a notice of 
disagreement that specifically contested the assignment of 
the 10 percent evaluation for the right knee.  The RO 
furnished the veteran a statement of the case relative to 
that issue in April 2000; and a substantive appeal was 
received by the RO in July 2000.

While the case was in appellate status, the RO, in an August 
2000 rating decision, granted the veteran a temporary total 
disability evaluation pursuant to 38 C.F.R. § 4.30, based on 
a period of convalescence from September 1, 2000 to October 
31, 2000, and increased the schedular evaluation for the 
veteran's service-connected right knee disorder from 
10 percent to 20 percent effective from November 1, 2000, on 
the date following the termination of the temporary total 
evaluation.  The veteran was furnished a supplemental 
statement of the case in February 2002.

In light of the above procedural development and since the 
present appeal is also derivative of the veteran's challenge 
to the RO's initial staged rating for the left shoulder 
disorder, see Fenderson v. West, 12 Vet. App. 119 (1999), the 
Board has construed the issues on appeal as articulated on 
the cover page of this decision.  

In February 2003, the Board issued a decision that denied 
entitlement to an increased rating and a higher initial 
rating for the veteran's service-connected right knee and 
left rotator cuff disabilities.  The veteran filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 2004 Order, and following the 
submission of a Joint Motion for Remand, the Court vacated 
and remanded the Board's decision.  

Finally, in correspondence dated since August 1998, the 
veteran appears to have raised the issue of entitlement to an 
increased (compensable) for residuals of a left knee injury.  
Since this matter has not been developed and adjudicated by 
RO, it is referred to the RO for appropriate action.

For the reasons set forth below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran contends that higher disability evaluations are 
warranted for his service-connected postoperative residuals 
of a right knee injury and left rotator cuff tendinitis.  
Additionally, as noted in the parties Joint Motion for 
Remand, the appellant contends that a separate compensable 
evaluation is warranted for a tender and painful right knee 
scar.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
38 C.F.R. § 4.25(b) (2003).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 (2000).

Unfortunately, in this case, there is no contemporaneous 
evidence of record that reflects the veteran's current level 
of disability.  Moreover, the veteran has not been afforded a 
VA examination of his service-connected left shoulder 
condition since October 2001 and of his right knee condition 
since November 2000.  In this regard, the veteran is entitled 
to a thorough and contemporaneous examination that takes into 
account the records of prior medical treatment.  38 U.S.C.A. 
§ 5103A(d).  Moreover, a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400  (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

Accordingly, prior to appellate review of the veteran's 
claims, the Board finds that another VA examination is 
required for purposes of determining the current nature and 
extent of his service-connected left rotator cuff and right 
knee disabilities.  

The veteran is hereby advised that a failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claims.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and/or evidence in support 
of his claim on appeal.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, this matter is hereby REMANDED to the RO (via 
the AMC in Washington, D.C.) for the following actions:

1.  The RO should request that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent medical records not currently 
of record.  The RO's letter should also 
invite the appellant to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe any further 
action to be taken.   

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo a VA orthopedic examination of 
the right knee, the left rotator cuff 
disabilities and any right knee scarring.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report must include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies, to specifically include x-ray 
examinations, should be accomplished, and 
all clinical findings should be reported 
in detail and correlated to a specific 
diagnosis.  

The examiner should undertake range of 
motion studies of the right knee and left 
arm, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional functional impairment on 
repeated use and during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not possible, the 
examiner should so state.  

The examiner should provide an opinion 
concerning whether there is any objective 
evidence of recurrent instability or 
lateral subluxation of the right knee.  
The examiner should also include findings 
with respect to any associated right knee 
scarring.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of such examination sent to the 
veteran by the pertinent VA medical 
facility.  The medical facility should 
indicate whether any notice that was sent 
was returned as undeliverable. 

5.  To help avoid a future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished to the extent possible, 
in compliance with this REMAND.  If any 
action is not in complete compliance with 
the directives of this remand, the RO 
must implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998). 

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA and any other applicable legal 
precedent has been accomplished.  

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations), and afford 
them the appropriate me period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



